Exhibit 10.2

WALKER & DUNLOP, INC.

DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

 

1.



Purpose and Effective Date.  The purpose of this Plan is to provide the
non-employee members of the Board of Directors (the “Board”) of Walker & Dunlop,
Inc., a Maryland corporation, and it successors (the “Company”) with an
opportunity to defer payment of all or a portion of their annual cash
compensation and annual restricted stock award.  The Plan shall be effective as
of the date of the Company’s stockholder meeting in 2016 (the “Effective Date”).

 

2.



Definitions. The following terms shall have the meanings given in this section
unless a different meaning is clearly implied by the context:

 

(a)



“Cash Compensation” means any compensation payable to a director in cash for
serving as a member of the Board, a Board committee or as Lead Director, but
excluding any expense reimbursements.

 

(b)



“Change in Control” shall have the same meaning as defined in the Equity Plan as
in effect on the Effective Date; provided, that, for purposes of the Plan, in no
event will a Change in Control be deemed to have occurred if the transaction is
not also a “change in control event” under Section 409A of the Code.

 

(c)



“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

(d)



“Compensation Committee” means the Compensation Committee of the Board.

 

(e)



“Deferred Compensation Account” means an account maintained for each director
who makes a deferral election as described in Section 4.

 

(f)



“Deferred Stock Unit” means a Stock Unit that is received by a participant
pursuant to this Plan and provides for the deferred receipt of compensation.

 

(g)



“Director Compensation” means Director Cash Compensation and Restricted Stock.

 

(h)



“Equity Plan” means the Walker & Dunlop 2015 Equity Incentive Plan, as it may be
amended or restated from time to time, or, to the extent applicable, any future
or successor equity compensation plan of the Company

 

(i)



“Fair Market Value” means “Fair Market Value” as defined in the Equity Plan.

 

(j)



“Plan” means the Walker & Dunlop, Inc. Deferred Compensation Plan for
Non-Employee Directors.

 

(k)



“Plan Year” means a calendar year or, with respect to the year in which the
Effective Date occurs, the portion of such calendar year occurring from and
after the Effective Date.

 

(l)



“Plan Administrator” means the Compensation Committee or its designee.

1

 

--------------------------------------------------------------------------------

 



(m)



“Restricted Stock” means “Restricted Stock” as defined in the Equity Plan and
granted to a director for serving as a member of the Board.    

 

(n)



“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended.

 

(o)



“Separation from Service” means a “separation from service” within the meaning
of Section 409A.

 

(p)



“Stock Unit” means an economic unit equal in value to one share (or fraction
thereof) of Common Stock.                            

 

3.



Eligibility All members of the Board who are not employees of the Company or any
subsidiary of the Company shall be eligible to participate in the Plan.

 

4.



Election to Defer Director Compensation.

 

(a) Manner and Amount of Deferral Election.  A participant may elect to defer
receipt of all or a specified portion of his or her Director Compensation by
giving written notice on an election form provided by the Plan Administrator
specifying the amount of the deferral.  A participant’s election to defer is
irrevocable and may not be changed, except as may be provided in the election
form.

 

(b) Time of Election.  Elections to defer the Director Compensation shall be
made at the following times:

 

(i) A director may elect to defer Director Compensation at such time or times
during the calendar year as permitted by the Plan Administrator.  Such election
shall be effective for Cash Compensation earned and Restricted Stock granted in
the following calendar year(s).

 

(ii) A nominee for election to director (who is not at the time of nomination a
sitting director and was not previously eligible to participate in this Plan)
may elect to defer Director Compensation no later than 30 days after the date of
the director’s commencement of services as a director.  Such deferral election
shall be effective for Cash Compensation earned and Restricted Stock granted
following the later of (A) the date of the director’s commencement of services
as a director, and (B) the date an irrevocable election form is filed with the
Company.

 

(iii) For purposes of the first Plan Year only, any individual who is a director
as of the Effective Date may elect to defer the Director Compensation no later
than April 29, 2016.  Such deferral election shall be effective for Cash
Compensation earned and Restricted Stock granted on and following the Effective
Date.

 

(c) Duration of Deferral Election.  A deferral election is expected to apply to
more than one Plan Year.  However, a participant may make a new deferral
election prior to a Plan Year to change or implement a deferral election for
such Plan Year. 

 

5.



Deferred Compensation Accounts.  The Company shall establish on its books and
records a Deferred Compensation Account for each participant, as provided below.

 

(a) Crediting of Cash Compensation.  Deferred Cash Compensation shall be
credited to the participant’s Deferred Compensation Account in the form of
Deferred Stock Units effective the date the deferred Cash Compensation would
otherwise have been paid.  Effective on such date, the Company shall credit to
the Deferred Compensation Account with a number of Deferred Stock Units
determined by dividing (i) the portion of the Cash Compensation that the
participant elected to defer, by (ii) the Fair Market Value of a share



--------------------------------------------------------------------------------

 



of Common Stock on such date, rounded down to the nearest whole Deferred Stock
Unit.  No fractional Deferred Stock Units will be credited to a participant’s
account.  Unused cash attributable to a fractional Deferred Stock Unit will be
refunded to the participant in cash as soon as practicable following the
original payment date.  A participant will be fully vested in each Deferred
Stock Unit that relates to deferred Cash Compensation.

 

(b) Crediting of Restricted Stock.  Deferred Restricted Stock shall be credited
to the participant’s Deferred Compensation Account in an equal amount of
Deferred Stock Units.  The Deferred Stock Units related to such deferred
Restricted Stock shall be subject to the same vesting or other forfeiture
restrictions that would have otherwise applied to such Restricted Stock.  In the
event the participant forfeits Deferred Stock Units in accordance with the
foregoing, the participant’s Deferred Compensation Account shall be debited for
the number of Deferred Stock Units forfeited. 

 

(c) Dividend Equivalents.  Each Deferred Stock Unit credited to a participant’s
Deferred Compensation Account shall carry with it a right to receive dividend
equivalents in respect of the share of Common Stock underlying such Deferred
Stock Unit.  Dividend equivalents shall be paid to participants in cash on the
Company’s applicable dividend payment date based on the number of Deferred Stock
Units, whether vested or unvested, held in the director’s Deferred Compensation
Account on the applicable Company record date. The dividend equivalent right
associated with a Deferred Stock Unit shall remain outstanding until the
delivery to the participant of the share of Common Stock underlying such
Deferred Stock Unit. 

 

(d) Adjustment of Deferred Stock Units.  If the number of outstanding shares of
Common Stock is increased or decreased or the shares of Common Stock are changed
into or exchanged for a different number or kind of stock or other securities of
the Company on account of any recapitalization, reclassification, stock split,
reverse split, combination of stock, exchange of stock, stock dividend, or other
distribution payable in capital stock, or other increase or decrease in such
stock effected without receipt of consideration by the Company occurring after
the Effective Date, the Plan Administrator will make appropriate adjustments to
(i) the number and kind of shares of Common Stock for which Deferred Stock Units
are outstanding, and (ii) the number of Deferred Stock Units credited to each
participant’s Deferred Compensation Account.

 

6.



Payment of Deferred Compensation.

 

(a) Distributions. Payment from the Deferred Stock Units shall be made in one
lump sum on the earliest to occur of:

 

(i)



within 90 days following the participant’s Separation From Service;

 

(ii)



immediately prior to, on or within 30 days following a Change in Control;

 

(iii)



within 90 days following the participant’s Disability;

 

(iv)



the date of an In-Service Distribution (as defined below), if the participant
has made an applicable election to receive an In-Service Distribution; and

 

(v)



within 90 days following the participant’s death.

 

Notwithstanding anything to the contrary in the Plan, if on the date of the
participant’s Separation from Service, the participant is a “specified employee”
within the meaning of Section 409A, the payment will occur on the later to occur
of (x) the scheduled distribution date and (y) the first day of the seventh
month following the date of the participant’s Separation from Service or, if
earlier, the date of the participant’s death.

 



--------------------------------------------------------------------------------

 



(b) Scheduled In-Service Distributions. A participant may elect to receive
payment from the Deferred Stock Units while the participant is still a member of
the Board (an “In-Service Distribution”) in a lump sum within 90 days following
the date that is three (3), five (5) or ten (10) years following the last day of
the applicable Plan Year in which an amount was deferred pursuant to the Plan.
Any desired In-Service Distribution may be separately elected for each Plan
Year’s elective deferrals and such elections will be irrevocable, except as may
be provided in the election form. 

 

(c) Medium of Payment.  Payments from the Deferred Compensation Account shall be
made in whole shares of Common Stock for each whole Deferred Stock Unit, and in
cash for any fractional Deferred Stock Unit; provided, that, the Company may
choose in its discretion to pay the participant cash in lieu of all or a portion
of the shares of Common Stock.  Deferred Stock Units issued to and shares of
Common Stock paid to participants under the Plan shall be issued and paid from
the Equity Plan.

 

3.



Unfunded Promise to Pay; No Segregation of Funds or Assets.  Nothing in this
Plan shall require the segregation of any assets of the Company or any type of
funding by the Company, it being the intention of the parties that the Plan be
an unfunded arrangement for federal income tax purposes.  No participant shall
have any rights to or interest in any specific assets or shares of Common Stock
by reason of the Plan, and any participant’s rights to enforce payment of the
obligations of the Company hereunder shall be those of a general creditor of the
Company. 

 

4.



Nonassignability; Beneficiary Designation.  The right of a participant to
receive any unpaid portion of the participant’s Deferred Compensation Account
shall not be assigned, transferred, pledged or encumbered or subjected in any
manner to alienation or anticipation.  However, in the event of a participant’s
death, the Company will pay the unpaid portion of the participant’s Deferred
Compensation Account to the participant’s designated beneficiaries.  If the
participant fails to complete a valid beneficiary designation, the participant’s
beneficiary will be his or her estate.

 

5.



Administration.  The Plan will be administered under the supervision of the Plan
Administrator.  The Plan Administrator will prescribe guidelines and forms for
the implementation and administration of the Plan, interpret the terms of the
Plan, and make all other substantive decisions regarding the operation of the
Plan.  The Plan Administrator’s decisions in its administration of the Plan are
conclusive and binding on all persons. 

 

6.



Construction.  The Plan is intended to comply with Section 409A and any
regulations and guidance thereunder and shall be interpreted and operated in
accordance with such intent.  Notwithstanding anything to the contrary in the
Plan, neither the Company, its affiliates, the Board, nor the Compensation
Committee will have any obligation to take any action to prevent the assessment
of any excise tax or penalty on any participant under Section 409A, and neither
the Company, its affiliates, the Board, nor the Compensation Committee will have
any liability to any participant for such tax or penalty.  The laws of the State
of Maryland shall govern all questions of law arising with respect to the Plan,
without regard to the choice of law principles of any jurisdiction, except where
the laws governing the Plan are preempted by the laws of the United States.  The
Plan is intended to be construed so that participation in the Plan will be
exempt from Section 16(b) of the Securities Exchange Act of 1934, as amended,
pursuant to regulations and interpretations issued from time to time by the
Securities and Exchange Commission.  If any provision of the Plan is held to be
illegal or void, such illegality or invalidity shall not affect the remaining
provisions of the Plan, but shall be fully severable, and the Plan shall be
construed and enforced as if the illegal or invalid provision had never been
inserted.  This document constitutes the entire Plan, and supersedes any prior
oral or written agreements on the subject matter hereof.

 

7.



Amendment and Termination.  The Board may amend, suspend, or terminate the Plan
at any time and for any reason.  No amendment, suspension, or termination will,
without the consent of the participant, materially impair rights or obligations
under any Deferred Stock Units previously awarded to the participant under the
Plan, except as provided below.  The Board may terminate the Plan and distribute
the Deferred



--------------------------------------------------------------------------------

 



Compensation Accounts to participants in accordance with and subject to the
rules of Treas. Reg. Section 1.409A-3(j)(4)(ix), or successor provisions, and
any generally applicable guidance issued by the Internal Revenue Service
permitting such termination and distribution. 



--------------------------------------------------------------------------------